Breese, J. The appellant is laboring under an impression that there is no act in force giving jurisdiction to a justice of the peace, in an action to recover three times the value of property, which, being exempt from execution, a constable has levied upon. The act of March, 1843, giving this penalty, was repealed by the act of 1845, chap. 90, (Scales’ Comp. 720). But at the same session it was re-enacted verbatim. It is section thirty-five, chap. 57, and is as follows: “ If any officer by virtue of any execution or other process, or any other person by any right of distress, shall take or seize any of the articles of property hereinbefore exempted from levy and sale, such officer or person shall be liable to the party injured, for three times the value of the property illegally taken or seized, to be recovered by action of trespass with costs of suit.” (Scales’ Comp. 605.) It will be conceded, that in a majority of counties in this State, where the jurisdiction of a justice of the peace is limited to one hundred dollars, he could not try a case, where three times the value was claimed, if such claim exceeded one hundred dollars; but in the county of Peoria, where this case* arose, there is a special statute, giving to justices of the peace of that county, jurisdiction to hear and determine all complaints, suits and prosecutions described in section seventeen of chapter forty-nine, entitled Justices of the Peace and Constables, of the Revised Statutes, in which the amount claimed to be due does not exceed three hundred dollars. (Scates’ Comp. 673.) In that section, paragraph twelve, is specified actions of trespass on personal property, and of trover and conversion. It appears from the record that this cause was tried on appeal in the Circuit Court of Peoria county, at the November term, 1858, and after considering the motion for a new trial, and refusing it, final judgment was entered on the 28th of December of that year. At the November term, 1860, two years thereafter, the defendant was allowed to renew his motion for a new trial; and it being decided against him, he brings the case here by appeal from this judgment. We need not say it was improper and irregular for the court to entertain this motion after the lapse of two years. We understand a motion for a new trial can only be made at the term at which the verdict is rendered, and when denied, the judgment must be finally entered, unless a motion be interposed to arrest it. The judgment of the Circuit Court is affirmed. Judgment affirmed.